Citation Nr: 0809201	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-35 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral hearing loss, claimed as a result of VA ear surgery 
in February 2003.

(The veteran's claim of entitlement to a waiver of recovery 
of overpayment of non-service-connected disability pension in 
the amount of $18,227.99 is the subject of a separate Board 
decision.)




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from July 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an September 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which essentially reopened the veteran's 
previously denied claim of service connection for a 
psychiatric disorder (characterized as a severe nervous 
disorder with depression and anxiety) and denied this claim 
on the merits, denied the veteran's application to reopen a 
previously denied service connection claim for tinnitus, and 
also denied the veteran's claims of service connection for 
diabetes mellitus and entitlement to compensation under 
38 U.S.C.A. § 1151 for bilateral hearing loss, claimed as a 
result of VA ear surgery in February 2003 ("1151 claim").  
The veteran disagreed with this decision in October 2006.  He 
perfected a timely appeal in November 2006.

The Board observes that, in an April 2004 rating decision, 
the RO denied, in pertinent part, the veteran's claims of 
service connection for a psychiatric disorder and for 
tinnitus.  Although the veteran disagreed with this decision, 
he did not perfect an appeal; thus, this decision became 
final.  See 38 U.S.C.A. § 7104 (West 2002).  As noted, the RO 
essentially reopened and denied the veteran's service 
connection claim for a psychiatric disorder in the currently 
appealed rating decision issued in September 2006.  It also 
appears that, in an October 2006 Statement of the Case (SOC), 
the RO essentially reopened and denied the veteran's service 
connection claim for tinnitus.  The Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, although the RO reviewed the veteran's service 
connection claims for a psychiatric disorder and for tinnitus 
on a de novo basis, these issues are as stated on the title 
page.  

Regardless of the RO's reopening of the claims for service 
connection for a psychiatric disorder and for tinnitus, the 
Board must make its own determination as to whether new and 
material evidence has been received to reopen these claims.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened, regardless of 
the RO's finding.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  In an April 27, 2004, rating decision, the RO denied the 
veteran's claims of service connection for a psychiatric 
disorder and for tinnitus.

3.  New and material evidence has not been received since 
April 2004 in support of the veteran's claims of service 
connection for a psychiatric disorder and for tinnitus.

4.  The veteran did not have active service in Vietnam; thus, 
his assertions of such service are not credible.

5.  The veteran did not have any in-service herbicide 
exposure; thus, his assertions of such exposure during his 
claimed Vietnam service also are not credible.

6.  The veteran does not experience any current disability as 
a result of his claimed diabetes mellitus.

7.  The competent medical evidence shows that the veteran's 
bilateral hearing loss was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA following ear 
surgery in February 2003.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision, which denied the 
veteran's claims of service connection for a psychiatric 
disorder and for tinnitus, is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 3.104 (2007).

2.  Evidence received since the April 2004 RO decision in 
support of the claims of service connection for a psychiatric 
disorder and for tinnitus is not new and material; 
accordingly, these claims are not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  Diabetes mellitus was not incurred during active service, 
to include as due to herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

4.  The criteria for entitlement to compensation for 
bilateral hearing loss claimed as a result of VA ear surgery 
in February 2003, under the provisions of 38 U.S.C.A. § 1151, 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.358 (2003), and 
3.358(a) as amended at 69 Fed. Reg. 46426- 46435 (August 3, 
2004), codified at 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In an April 2006 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence and 
noted other types of evidence the veteran could submit in 
support of his claims.  In addition, the veteran was informed 
of when and where to send the evidence.  After consideration 
of the contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In response to the April 2006 letter, the veteran 
notified VA later that same month that he had no further 
information or evidence to submit in support of his claims.  

The April 2006 letter also defined new and material evidence, 
advised the veteran of the reasons for the prior denial of 
the claims of service connection for a psychiatric disorder 
and for tinnitus, and noted the evidence needed to 
substantiate the underlying claims of service connection.  
That correspondence satisfied the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

Additional notice of the five elements of a service-
connection claim was provided in April 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the April 2006 letter was issued before the September 
2006 rating decision which denied the benefits sought on 
appeal; thus, the notice was timely.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  VA need not conduct an examination or obtain a 
medical opinion with respect to the issue of whether new and 
material evidence has been received to reopen a previously 
denied claim of entitlement to service connection because the 
duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to 
reopen only if new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

As will be explained below in greater detail, no new and 
material evidence has been presented or secured since April 
2004 in support of the veteran's application to reopen 
previously denied service connection claims for a psychiatric 
disorder and for tinnitus.  The Board notes that the RO 
provided the veteran with examinations as part of the 
development of his 1151 claim.  Finally, as there is no 
evidence of current disability due to diabetes mellitus, 
active service in Vietnam, or in-service herbicide exposure, 
VA is not required to provide the veteran with an examination 
as part of the development of his service connection claim 
for diabetes mellitus.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.

The veteran contends that his previously denied service 
connection claims for a psychiatric disorder and for tinnitus 
should be reopened and, once reopened, his currently 
diagnosed psychiatric disorder and tinnitus were incurred 
during active service.

In an April 2004 rating decision, the RO denied the veteran's 
claims of service connection for a psychiatric disorder 
(which it characterized as severe nervous disorder with 
depression and anxiety) and for tinnitus.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2007).  The veteran disagreed with the April 2004 
rating decision in July 2004.  In response, the RO issued an 
SOC on these claims to the veteran and his service 
representative in November 2005; however, the veteran failed 
to perfect a timely appeal.  Thus, the April 2004 rating 
decision became final.

The claims of entitlement to service connection for a 
psychiatric disorder and for tinnitus may be reopened if new 
and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The veteran filed this application 
to reopen his previously denied service connection claims for 
a psychiatric disorder and for tinnitus in March 2006.  Under 
the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of the prior final rating 
decision in April 2004 consisted of the veteran's service 
medical records and VA clinical records.  In the April 2004 
rating decision, the RO stated that the veteran's service 
medical records showed no diagnosis of or treatment for a 
psychiatric disorder.  Although slightly decreased hearing 
was noted at the veteran's separation physical examination, 
the RO noted that no diagnosis of tinnitus was offered.  VA 
examination in April 2004 showed that the veteran had 
experienced tinnitus since 2002.  The VA examiner concluded 
that, despite the late onset and reported history, the 
veteran's tinnitus was likely service-connected.  The RO 
essentially determined that this opinion concerning the 
contended causal relationship between tinnitus and active 
service was not competent because it merely reflected the 
veteran's contentions regarding his claimed in-service 
acoustic trauma; there was no indication that the examiner 
was rendering a medical opinion as to the date of onset based 
on the clinical or objective evidence.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  Thus, both claims were 
denied.

The newly submitted evidence consists of VA clinical records 
and the veteran's Social Security Administration (SSA) 
records.

The newly submitted VA clinical records show that the veteran 
received outpatient treatment for depression in 2004-2006.  
For example, on outpatient treatment in January 2006, the 
veteran complained of frustration and anger.  Mental status 
examination of the veteran showed fluent and logical speech, 
and no psychosis, paranoia, or suicidal or homicidal 
ideation.  The assessment was depressive disorder, not 
otherwise specified.

In May 2006, the National Personnel Records Center (NPRC) 
notified VA that there was no evidence in the veteran's 
service personnel records to substantiate any Vietnam 
service.

On VA examination in August 2006, the veteran complained of 
hearing loss.  The VA examiner reviewed the veteran's claims 
file, including his service medical records, and noted that 
there was no report of tinnitus in the claims file.  The 
veteran asserted that he had been exposed to loud noises from 
artillery and gunfire during active combat service in 
Vietnam.  He reported that he first noticed a constant 
ringing in his ears in 1970-1971.  He also reported a post-
service history of noise exposure as a tugboat captain.  
Otoscopic examination showed an intact eardrum and clear ear 
canal in the left ear and a perforated eardrum and clear ear 
canal in the right ear.  The diagnoses included constant 
tinnitus.

A review of the veteran's SSA records, date-stamped as 
received by the RO in May 2006, shows that, on private 
outpatient treatment in February 1996, the veteran complained 
of feeling depressed and stated, "I was a Vietnam vet."  
The diagnoses included undifferentiated schizophrenic 
disorder.

On private outpatient treatment in July 1996, the veteran 
complained of depression and anger beginning in 1971 
following his return from military service in Vietnam.  He 
also complained of frequent crying spells, irritability, 
fatigue, frequent anxiety, and unusual fears.  He reported 
serving in Vietnam as a door gunner in a helicopter from 1967 
to 1971.  The impressions included probable PTSD, although 
the private examiner stated "it is difficult to rule out a 
schizophrenic or schizoaffective illness."

Following private outpatient treatment in July 2001, the 
diagnoses included depression.  On subsequent private 
outpatient treatment in July 2001, the veteran complained of 
"real bad depression" and reported that he experienced 
sleeping problems due to memories of "soldiers he was with 
in Vietnam" and flashbacks.  Mental status examination of 
the veteran showed intermittent anxiety with reported 
frequent anxiety, reported intrusive memories of Vietnam 
service, full orientation, and unremarkable thought 
processes.  The diagnoses included chronic severe major 
depression and PTSD.

The veteran was awarded SSA disability benefits in August 
2001 for affective/mood disorders.

With respect to the veteran's application to reopen a 
previously denied service connection claim for a psychiatric 
disorder, the evidence (service medical records and post-
service private treatment records) that was of record in 
April 2004 showed no in-service treatment for a psychiatric 
disorder and post-service treatment for a variety of 
psychiatric disorders.  The newly submitted evidence also 
shows continuing post-service treatment for a variety of 
psychiatric disorders.  Although some of this evidence is new 
because it contains diagnoses not previously of record, it is 
cumulative of evidence already of record.  There is still no 
evidence that the veteran was treated for a psychiatric 
disorder during active service.  More importantly, there is 
still no competent evidence in the newly submitted evidence 
that links the veteran's currently diagnosed psychiatric 
disorder (variously diagnosed as schizophrenic disorder 
chronic severe major depression and PTSD) to active service.  

With respect to the veteran's application to reopen a 
previously denied service connection claim for tinnitus, the 
evidence (service medical records and post-service private 
treatment records) that was of record in April 2004 showed 
slightly decreased hearing at the veteran's separation from 
service but no treatment or diagnosis of tinnitus at any time 
during active service.  The newly submitted evidence also 
shows continuing post-service treatment for the veteran's 
subjective complaints of tinnitus.  Although some of this 
evidence is new because it contains diagnoses not previously 
of record, it is cumulative of evidence already of record.  
There is still no evidence that the veteran was treated for 
tinnitus during active service.  More importantly, there is 
still no competent evidence in the newly submitted evidence 
that links the veteran's currently diagnosed tinnitus to 
active service.  

The veteran and his service representative have contended 
that his currently diagnosed psychiatric disorder is related 
to active combat service in Vietnam.  They also have 
contended that the veteran experienced acoustic trauma due to 
artillery and gunfire during such service.  As lay persons, 
neither the veteran nor his service representative would be 
competent to render a probative opinion on a medical matter 
such as the etiology of disabilities.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  In addition, the newly submitted lay 
statements are cumulative of statements that were of record 
at the time of the April 2004 rating decision.  

Absent any competent evidence of a nexus between active 
service and the veteran's psychiatric disorder or tinnitus, 
the Board finds that the newly submitted evidence does not 
bear directly and substantially upon the specific matters 
under consideration, is either cumulative or redundant, and, 
by itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to decide the merits of the veteran's service 
connection claims.  Accordingly, the Board finds that, as new 
and material evidence has not been received, the claims of 
service connection for a psychiatric disorder and for 
tinnitus are not reopened.

Although the Board has determined that the evidence submitted 
is not new and material-and in doing so has presumed the 
evidence credible-the particular contentions in this case 
deserve comment.  The Board observes that there is no 
objective evidence in the claims file that the veteran ever 
served in Vietnam at any time during active service.  Nor is 
there any evidence in the claims file that the veteran was 
ever in combat in Vietnam or elsewhere during active service.  
As noted, in May 2006, NPRC confirmed that there was no 
evidence in the veteran's claims file to substantiate any 
Vietnam service.  The veteran's DD Form 214 shows that he had 
no foreign service at all.  Further, the veteran was on 
active service from July 1968 to August 1970; thus, his 
statements to a private examiner in July 1996 that he served 
in Vietnam as a door gunner in a helicopter from 1967 to 1971 
are simply not credible.  Similarly, the veteran's statements 
to a different private examiner in July 2001 that he was 
experiencing flashbacks to Vietnam service and intrusive 
memories of soldiers he had served with Vietnam also are not 
credible.  

The veteran also contends that he incurred diabetes mellitus 
during active service, including as a result of herbicide 
exposure during Vietnam service.  As noted elsewhere, there 
is no credible evidence that the veteran ever served in 
Vietnam.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including diabetes 
mellitus, becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2007).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Diabetes mellitus 
is among the diseases listed in § 3.309 for which presumptive 
service connection is available based on in-service herbicide 
exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

As noted elsewhere, in response to a request from the RO for 
the veteran's dates of service in Vietnam, NPRC notified VA 
in May 2006 that there was no evidence in the veteran's file 
to substantiate any Vietnam service.  Indeed, as discussed 
above, the veteran's DD Form 214 shows that he had absolutely 
no foreign service.  

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in May 1968, 
urinalysis was negative for albumin and sugar.  The veteran 
denied any relevant medical history at that examination.  He 
also denied any medical history of diabetes on a "Medical 
And Dental History" form completed in January 1969.  The 
veteran was not treated for diabetes mellitus during active 
service.  He also denied any relevant medical history at his 
separation physical examination in June 1970.  At that time, 
urinalysis was negative for albumin and sugar.  The veteran 
certified in July 1970 that there had been no change in his 
medical condition since his separation physical examination.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
diabetes mellitus, to include as due to herbicide exposure.  
Initially, the Board notes that there is no evidence that the 
veteran ever served in Vietnam at any time during active 
service; thus, there is affirmative evidence that the veteran 
was not exposed to herbicides during his claimed Vietnam 
combat service and his claimed in-service herbicide exposure 
cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  
The veteran's repeated assertions of Vietnam combat service 
also are not credible.  The veteran was not treated for 
diabetes mellitus during active service or within the first 
post-service year.  Accordingly, the presumptions available 
for certain chronic diseases, including diabetes mellitus, 
are not applicable.  Id.  Further, it appears that the 
veteran has not been treated for his claimed diabetes 
mellitus since his service separation in August 1970.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

Absent evidence of treatment for diabetes mellitus during 
service or within the first post-service year, without any 
credible evidence of Vietnam service, and absent any medical 
evidence of current disability due to the veteran's claimed 
diabetes mellitus, the Board finds that service connection 
for diabetes mellitus is not warranted.

The veteran also contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for bilateral hearing loss, claimed 
as a result of VA ear surgery in February 2003.

Under 38 U.S.C.A. § 1151, where a veteran suffers an injury 
or an aggravation of an injury resulting in additional 
disability or death by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service-
connected.  Amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or training and 
rehabilitation, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
These amendments apply to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
See VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Since the 
veteran filed his 1151 claim in July 2004, the amended 
version of 38 U.S.C.A. § 1151 is applicable in this case.  
Thus, the veteran must show that the proximate cause of his 
bilateral hearing loss was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the treatment in question.

The current version of 38 U.S.C.A. § 1151 provides that 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if the 
additional disability were service connected.  A disability 
is considered a qualifying additional disability if it is not 
the result of the veteran's own willful misconduct and the 
disability was caused by VA hospital care, medical or 
surgical treatment, or examination, and the proximate cause 
of the disability was: 1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or 2) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151.

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In determining that additional disability 
exists, the following considerations will govern:  (1) The 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately. (i) As applied to examinations, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained. (ii) As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve; (2) Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination; (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences'" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered; (4) When the proximate cause of the injury 
suffered was the veteran's willful misconduct or failure to 
follow instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. §§ 3.358(a), (c)(4).

Effective September 2, 2004, VA amended its adjudication 
regulations concerning awards of compensation or dependency 
and indemnity compensation for additional disability or death 
caused by VA hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program.  Under this 
amendment, benefits are payable for additional disability or 
death caused by VA hospital care, medical or surgical 
treatment, or examination only if VA fault or "an event not 
reasonably foreseeable'" proximately caused the disability 
or death.  Benefits also are payable for additional 
disability or death proximately caused by VA's provision of 
training and rehabilitation services or CWT program.  This 
regulatory change reflects amendments to 38 U.S.C.A. § 1151.  
The amended regulations have no retroactive effect and, in 
any event, merely implement existing law.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 
69 Fed. Reg. 25179 (2004).  The amended regulations, 
therefore, have no impact on the decision reached in this 
appeal. 

The veteran was hospitalized at a VA Medical Center in 
February 2003 for placement of a tube in his left ear.  His 
history included chronic sinusitis, a long history of serous 
otitis media, a pressure equalizing tube in the right ear, 
and status-post endoscopic sinus surgery in 1997.  The 
veteran denied any more purulent rhinorrhea, facial pain, and 
reported improved nasal congestion.  An audiogram showed flat 
tympanograms in his left ear.  Physical examination showed a 
right pressure equalizing tube in the right ear that was in 
place and appeared to be functioning and a retracted left 
tympanic membrane with serous fluid.  The assessment was 
chronic sinusitis improved with saline irrigation and serous 
otitis media in the left ear.  A tube was placed in the 
veteran's left tympanic membrane in the anteroinferior 
quadrant without complications.  In an addendum to this 
surgical report, it was noted that the veteran's pressure 
equalizing tube was removed from the right ear and revealed a 
50 percent perforation in the posterior-inferior quadrant.

On VA examination in April 2004, the veteran complained of 
gradual bilateral hearing loss beginning in 1990.  He 
reported a history of ear infections and ear surgery.  
Physical examination showed normal auricles and external ear 
canals, tympanometric perforations, and a left pressure 
equalizing tube was present.  The VA audiologist stated that 
the veteran's current audiological results showed severe 
bilateral hearing loss.  The diagnosis was severe primarily 
sensorineural hearing loss bilaterally.

On VA audiology examination in August 2006, the veteran 
complained of a "punctured eardrum."  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records, noting that there were no audiometric 
results between the veteran's separation from service in 
August 1970 and February 2003.  Otoscopic examination showed 
an intact eardrum and clear ear canal in the left ear and a 
clear ear canal and perforated eardrum in the right ear.  
Audiological examination showed moderate to profound 
sensorineural hearing loss in the right ear and a moderately-
severe to profound sensorineural hearing loss in the left 
ear.  The VA examiner stated that she was unable to determine 
whether the veteran suffered hearing loss as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
following ear surgery in February 2003 because there were no 
audiometric results between service separation and February 
2003.

On VA ear diseases examination in August 2006, the veteran 
complained of a very painful myringotomy and drainage of the 
right ear in February 2000.  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
Viewing the veteran's ears under a microscope, the VA 
examiner stated that the veteran had a 30 percent perforation 
of the right tympanic membrane and normal auricles and 
external canals.  The left tympanic membrane showed evidence 
of old disease and tympanosclerosis in that eardrum, which 
the VA examiner stated was characteristic of considerable ear 
disease in childhood.  There also was tympanosclerosis in the 
right eardrum at the margin of the perforation.  The 
tympanums were normal.  There was no mastoid discharge, no 
evidence of ear disease other than hearing loss and a central 
perforation in the right eardrum, no active ear disease 
present, no infection in the middle or inner ear, and no 
peripheral vestibular disorder or Ménière's disease.  The 
veteran had bilateral sensorineural hearing loss and a very 
low frequency conductive hearing loss on the right, "which 
can be secondary to the perforation."  Although the veteran 
complained bitterly about the pain that he experienced 
following surgery, the VA examiner stated that he obviously 
had a secretory otitis in the right ear.  "A perforation of 
the tympanic membrane is a known accepted complication of a 
myringotomy and/or myringotomy and placement of a tube."  
The VA examiner also stated that it would be "extremely 
unusual" for a myringotomy to result in further hearing loss 
and that a perforation was not "an extremely unusual 
complication."  The VA examiner concluded that it was less 
likely than not that the veteran's bilateral hearing loss was 
due to or the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA following ear surgery in February 2003.  

The Board finds that the preponderance of the competent 
medical evidence is against the claim that the veteran's 
bilateral hearing loss was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA following ear 
surgery in February 2003.  It appears that the veteran's 
perforated right eardrum was not discovered until after his 
February 2003 surgery to insert a tube in his left ear.  
Although the VA examiner noted in August 2006 that the low 
frequency conductive hearing loss on the right could be 
secondary to a perforated eardrum, and although the veteran 
complained bitterly about the pain that he experienced 
following his February 2003 ear surgery, this VA examiner 
stated that a perforated eardrum was an expected complication 
of ear surgery and would not usually result in hearing loss.  
More importantly, this VA examiner found that it was less 
likely than not that the veteran's bilateral hearing loss was 
due to or the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA following ear surgery in February 2003.

Additional evidence in support of the veteran's 1151 claim 
for bilateral hearing loss due to February 2003 ear surgery 
is his own lay assertions.  As noted above, the veteran's lay 
statements are entitled to no probative value.  See Bostain 
and Routen.  Accordingly, the veteran's 1151 claim is denied.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).















	(CONTINUED ON NEXT PAGE)



ORDER

As new and material evidence has not been received, a claim 
of service connection for a psychiatric disorder is not 
reopened.

As new and material evidence has not been received, a claim 
of service connection for tinnitus is not reopened.

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral hearing loss, claimed as a result of VA ear surgery 
in February 2003, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


